Citation Nr: 0711543	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, lipoma, back of right ear, with 
headaches and skull pain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1960 to 
January 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By way of 
the March 2003 rating decision, the RO granted an increased 
rating of 10 percent for the service-connected postoperative 
residuals, lipoma, back of right ear, with skull pain and 
headaches.  In this rating decision, the RO also expanded the 
issue by establishing service connection for the veteran's 
headaches and granted a noncompensable evaluation.  In his 
April 2003 notice of disagreement, the veteran stated that he 
was satisfied with the 10 percent rating for the scarring but 
was unsatisfied with the noncompensable evaluation for 
headaches. Since the RO essentially has assigned the rating 
requested by the veteran for the scar, there is no longer any 
case or controversy for appellate review.  See generally AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  However, the evaluation 
of the veteran's headaches remains in appellate status.

In July 2005, the veteran testified at a videoconference 
Board hearing.  In September 2005 the Board remanded the 
issue for further development.  


FINDING OF FACT

The veteran's service-connected headaches are characterized 
by frequent prostrating attacks; the attacks are not 
productive of severe economic inadaptability.  




CONCLUSION OF LAW

The criteria for a separate rating of 30 percent (but no 
higher) for service-connected headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the December 2002 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the December 2002 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the December 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in December 2002 which was prior to the March 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal in the October 2006 supplemental 
statement of the case, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected postoperative residuals, 
lipoma, back of right ear, with headaches and skull pain 
warrant a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's migraines are being rated by analogy under 
Diagnostic Code 8100.  Under this regulatory provision, a 
rating of 10 percent is warranted with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A rating of 30 percent is warranted where 
the migraine headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Lastly, a rating of 50 percent 
is warranted with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The veteran is entitled to a separate rating of 30 percent 
for his headaches as the evidence has demonstrated that he 
has had frequent prostrating attacks during the entire time 
of the appeal period.  The veteran is not entitled to the 
next higher rating of 50 percent as the evidence does not 
suggest that his frequent prostrating attacks are productive 
of severe economic inadaptability.  VA medical records, to 
include the years from 2001 to 2006, are replete with 
complaints of and treatment for headaches.  During his March 
2003 VA examination the veteran reported that he developed 
headaches following his 1960 in-service removal of lipoma.  
The examiner noted the veteran had headaches about 3 times 
per week, which lasted several hours and required a rest 
period.  The headaches were of a pressure-like sensation and 
were predominantly located on the right side of the scalp 
around the surgical site.  May 2005 VA medical records, to 
include a neurology consult, showed the veteran's headaches 
were severe and apparently have been treated with steroid 
injections.  In January 2006 a VA doctor noted that the 
veteran has had severe headaches since his lipoma surgery.  
Currently they occur 4 to 5 times per week and last over 3 
hours.  Most recently, the examiner during a May 2006 VA 
examination indicated that the headaches range from 3 to 5 
per week, lasting 3 hours and the veteran is on medication.  
While this doctor opined that the veteran's headaches are not 
related to the lipoma surgery but to other causes such as 
depression and sleep apnea, the Board finds that his opinion 
is outweighed by the overwhelming evidence of record 
demonstrating that the headaches are due to the in-service 
lipoma surgery.  

Hence the Board finds that the veteran has frequent 
prostrating attacks, however they don't rise to the level of 
being productive of severe economic inadaptability.  The 
evidence has not shown that the headaches impair the 
veteran's employment nor has the veteran argued that the 
headaches are productive of severe economic inadaptability.  
The Board finds that a separate 30 percent rating under 
Diagnostic Code 8100 is all that is warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran is entitled to a separate rating 
of 30 percent for his headaches, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  

ORDER

Entitlement to a separate 30 percent rating (but no higher) 
for the veteran's service-connected postoperative residuals, 
lipoma, back of right ear, with headaches and skull pain is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


